Exhibit 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT by and between Republic
Services, Inc. (the “Company”) and TOD C. HOLMES (“Employee”) shall become
effective upon the date of the approval by the Company’s stockholders of the
Executive Incentive Plan (including the Synergy Incentive Plan) proposed in the
Company’s April 3, 2009 proxy statement (the “Effective Date”); provided,
however, that if (a) prior to such date the Employee has notified the Company of
his intention to terminate his employment, or (b) the Executive Incentive Plan
(including the Synergy Incentive Plan) is not approved on or before June 30,
2009, this Amended and Restated Employment Agreement shall be null and void and
the Existing Employment Agreement (defined below) shall remain in full force and
effect. Employee and the Company are parties to that Employment Agreement that
was entered into and effective as of February 21, 2007 (the “Existing Employment
Agreement”). The parties desire to revise the Existing Employment Agreement by
entering into this Amended and Restated Employment Agreement (the “Agreement”).
     As of the Effective Date hereof, Employee continues to be an employee of
the Company and is considered a valued employee such that the Company desires to
retain him in accordance with the terms of the Agreement set forth herein.
     In consideration of the premises set forth above, the mutual
representations, warranties, covenants and agreements contained in this
Agreement and other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
     1. Employment.
          (a) Retention. The Company agrees to continue the employment of
Employee as its Executive Vice President and Chief Financial Officer, and
Employee agrees to accept such employment, subject to the terms and conditions
of this Agreement.
          (b) Employment Period. This Agreement shall commence on the Effective
Date and, unless terminated in accordance with the terms of this Agreement shall
continue in effect on a rolling two-year basis, such that at any time during the
term of this Agreement there will be two years remaining (the “Employment
Period”). Notwithstanding the evergreen nature of the Employment Period, the
Company may terminate Employee at any time in accordance with the provisions of
Section 3 of this Agreement.
          (c) Duties and Responsibilities. During the Employment Period,
Employee shall serve as Executive Vice President and Chief Financial Officer and
shall have such authority and responsibility and perform such duties as may be
assigned to him from time to time at the direction of the Board of Directors of
the Company, and in the absence of such assignment, such duties as are customary
to Employee’s office and as are necessary or appropriate to the business and
operations of the Company. During the Employment Period, Employee’s employment
shall be full time and Employee shall perform his duties honestly, diligently,
in good faith and in the

1



--------------------------------------------------------------------------------



 



best interests of the Company and shall use his best efforts to promote the
interests of the Company.
          (d) Other Activities. Except upon the prior written consent of the
Company, Employee, during the Employment Period, will not accept any other
employment. Employee shall be permitted to engage in any non-competitive
businesses, not-for-profit organizations and other ventures, such as passive
real estate investments, serving on charitable and civic boards and
organizations, and similar activities, so long as such activities do not
materially interfere with or detract from the performance of Employee’s duties
or constitute a breach of any of the provisions contained in Section 7 of this
Agreement.
     2. Compensation.
          (a) Base Salary and Adjusted Salary. In consideration for Employee’s
services hereunder and the restrictive covenants contained herein, Employee
shall be paid an annual base salary (the “Base Salary”) of $575,000, payable in
accordance with the Company’s customary payroll practices. With respect to any
Fiscal Year during which Employee is employed by the Company for less than the
entire Fiscal Year, the Base Salary shall be prorated for the period during
which the Employee is so employed. Notwithstanding the foregoing, Employee’s
Base Salary may be increased, but not decreased (taking into account prior
increases) without Employee’s consent at anytime and from time to time to levels
greater than the levels set forth in the preceding sentence at the discretion of
the Board of Directors of the Company to reflect merit or other increases. The
term “Fiscal Year” as used herein shall mean each period of twelve (12) calendar
months commencing on January 1st of each calendar year during the Employment
Period and expiring on December 31st of such year.
          (b) Annual Awards. In addition to the Base Salary, Employee shall be
eligible to receive Annual Awards in an amount equal to a target of 100% of the
Employee’s Base Salary in effect for the Performance Period with respect to
which such Annual Award is granted, as established pursuant to the terms of the
Company’s Executive Incentive Plan, as amended (the “Executive Incentive Plan”).
The Annual Award shall be based on the achievement of such Performance Goals as
are established by the Compensation Committee of the Board of Directors pursuant
to the Executive Incentive Plan. The achievement of said Performance Goals shall
be determined by the Compensation Committee of the Board of Directors. Except as
otherwise provided in Sections 3 and 25, with respect to any Fiscal Year during
which Employee is employed by the Company for less than the entire Fiscal Year,
the Annual Award shall be prorated for the period during which Employee was so
employed. The Annual Award shall be payable within sixty (60) days after the end
of the Company’s Fiscal Year. To the extent of any conflict between the
provisions of this Agreement and the Executive Incentive Plan, the terms of this
Agreement shall control.
          (c) Merit and Other Bonuses. Employee shall be entitled to such other
bonuses as may be determined by the Board of Directors of the Company or by a
committee of the Board of Directors as determined by the Board of Directors, in
its sole discretion.

2



--------------------------------------------------------------------------------



 



          (d) Existing Stock Options and Shares of Restricted Stock. The Company
has issued to Employee options to purchase shares of the Company’s Common Stock
pursuant to the terms of various Option Agreements and the terms of the
Company’s 1998 Stock Incentive Plan and 2007 Stock Incentive Plan (the
“Outstanding Option Grants”). The Company has also granted to Employee
restricted shares of the Company’s Common Stock pursuant to the terms of various
Executive Restricted Stock Agreements and the terms of the Company’s 1998 Stock
Incentive Plan and 2007 Stock Incentive Plan (the “Outstanding Restricted Stock
Grants”). The options issued or to be issued under the Outstanding Option Grants
shall continue to be subject to the terms of the Option Agreements, except to
the extent otherwise provided for in this Agreement. The shares of restricted
stock granted or to be granted under the Outstanding Restricted Stock Grants
shall continue to be subject to the terms of the Executive Restricted Stock
Agreements, except to the extent otherwise provided for in this Agreement.
          (e) Other Stock Options. Employee shall be entitled to participate and
receive option grants under the 2007 Stock Incentive Plan and such other
incentive or stock option plans as may be in effect from time-to-time, as
determined by the Board of Directors of the Company.
          (f) Other Compensation Programs. Employee shall be entitled to
participate in the Company’s incentive and deferred compensation programs and
such other programs as are established and maintained for the benefit of the
Company’s employees or executive officers, subject to the provisions of such
plans or programs.
          (g) Health Insurance. The Company shall pay for Employee’s and his
family’s health insurance including without limitation comprehensive major
medical and hospitalization coverage including dental and optical coverage under
all group medical plans from time to time in effect for the benefit of the
Company’s employees or executive officers.
          (h) Life Insurance. The Company shall purchase and maintain in effect
one or more term insurance policies on the life of Employee in an aggregate
amount not less than two times his Base Salary in effect from time to time
during the term of employment. The beneficiary of such policy shall be the
person or persons who Employee designates in writing to the Company.
          (i) Disability Insurance. The Company shall pay for Employee to
participate in the Company’s disability insurance in effect from time to time.
The Company shall pay for the maximum coverage commercially available. To the
extent the Company does not have a disability insurance plan or other retirement
plan, then the Company shall arrange, at its expense, for Employee to
participate in such plan.
          (j) Other Benefits. During the term of this Agreement, Employee shall
also be entitled to participate in any other health insurance programs, life
insurance programs, disability programs, stock option plans, bonus plans,
pension plans and other fringe benefit plans and programs as are from time to
time established and maintained for the benefit of the Company’s employees or
executive officers, subject to the provisions of such plans and programs.

3



--------------------------------------------------------------------------------



 



          (k) Expenses. Employee shall be reimbursed for all out-of-pocket
expenses reasonably incurred by him on behalf of or in connection with the
business of the Company, pursuant to the normal standards and guidelines
followed from time to time by the Company. Notwithstanding anything herein to
the contrary or otherwise, except to the extent any expense or reimbursement
described in this Section 2(k) does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), any expense or reimbursement described in this Section
2(k) shall meet the following requirements: (i) the amount of expenses eligible
for reimbursement provided to Employee during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Employee in any other calendar year, (ii) the reimbursements for expenses for
which Employee is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred, (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit, and
(iv) the reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.
          (l) Long Term Awards. On April 26, 2001, the Board of Directors
adopted the Republic Services, Inc. Long Term Incentive Plan, effective
January 1, 2001 to provide for long term incentive cash grants for specific
employees of the Company, including Employee. Effective January 1, 2003, the
Long Term Incentive Plan was amended, restated and renamed the Executive
Incentive Plan to provide not only for long term incentive cash grants but also
to include the Annual Awards referred to above. Employee has participated in the
Long Term Incentive Plan and the Executive Incentive Plan since inception, and
Employee shall be entitled to continue to participate in the Executive Incentive
Plan (or any successor plan maintained by the Company) for purposes of receiving
Long Term Awards pursuant to the terms of this Agreement and the Executive
Incentive Plan (or such successor plan).
          (m) Synergy Incentive Plan. The maximum award that the Employee is
eligible to receive under the Synergy Incentive Plan is $8,000,000, subject to
shareholder approval of the Executive Incentive Plan. Awards under the Synergy
Incentive Plan shall not be considered Annual Awards, Long Term Awards, or
equity awards or otherwise taken into account for purposes of Sections 3, 4 or
25 of this Agreement, but instead, such awards shall be governed by the terms of
the Synergy Incentive Plan, except that notwithstanding any provisions in the
Synergy Incentive Plan or this Agreement to the contrary, if Employee’s
employment is terminated by the Company without Cause or by the Employee for
Good Reason, or as a result of the Employee’s death or Disability, Employee
shall receive 100% of the Synergy Incentive Plan award that Employee would have
received if Employee remained employed until the end of the measurement period
(as defined in the Synergy Incentive Plan), to be paid within ninety (90) days
after the end of the measurement period.
          (n) Insurance. At all times during the term of this Agreement, and for
such additional periods as are provided for in this Agreement, the Employee
shall be covered under the Company’s directors’ and officers’ liability
insurance.

4



--------------------------------------------------------------------------------



 



          (o) Deferred Compensation Credits. The Company shall credit $1,000,000
to Employee’s Annual Account as part of the Company Contribution Account
pursuant to the Company’s Deferred Compensation Plan (“Additional Company
Contribution Account”) on January 1, 2010, provided that Employee is employed on
such date (“Grant Date”). The Additional Company Contribution Account, as
adjusted under the Deferred Compensation Plan shall be immediately vested on the
Grant Date and the Employee shall receive the Additional Company Contribution
Account, as adjusted, in accordance with the terms of the Deferred Compensation
Plan.
          (p) New Shares of Restricted Stock. As of the Effective Date, the
Company shall grant to Employee a number of shares of Restricted Stock equal to
$500,000 divided by the per share closing price on the date of grant (rounded up
to the next whole share) which shall vest on the first anniversary of the grant
date, except to the extent otherwise provided for in this Agreement.
     3. Termination.
          (a) For Cause. The Company shall have the right to terminate this
Agreement and to discharge Employee for Cause (as defined below), at any time
during the term of this Agreement. Termination for Cause shall mean, during the
term of this Agreement, (i) Employee’s engaging in conduct that constitutes
willful gross misconduct with respect to his employment duties which directly
results in material economic harm to the Company, (ii) Employee’s conviction of
or a plea of guilty or nolo contendere to a felony or a crime involving moral
turpitude which causes or will likely cause substantial economic damage to the
Company, or (iii) Employee’s failure lasting at least thirty (30) consecutive
calendar days to discharge his duties under this Agreement due to willful gross
negligence or willful gross misconduct which causes or will likely cause
substantial economic damage to the Company, provided written notice of the
alleged failure was delivered to Employee and he fails to commence any action to
cure such alleged failure within thirty (30) days.
          Upon any determination by the Company that Cause exists to terminate
Employee, the Company shall cause a special meeting of the Board of Directors to
be called and held at a time mutually convenient to the Board of Directors and
Employee, but in no event later than ten (10) business days after Employee’s
receipt of the notice that the Company intends to terminate Employee for Cause.
The notice shall set forth the specific factual allegations which support the
determination of Cause. Employee shall have the right to appear before such
special meeting of the Board of Directors with legal counsel of his choosing to
refute such allegations and shall have a reasonable period of time to cure any
actions or omissions which provide the Company with a basis to terminate
Employee for Cause (provided that such cure period shall not exceed 30 days).
The members of the Board of Directors must affirm that Cause exists to terminate
Employee by a unanimous decision (excluding the Employee if a member of the
Board) based upon information and without any deference that the actions or
inactions of the Employee constitute Cause by clear and convincing evidence.
Notwithstanding the foregoing, no finding by the Board will prohibit Employee
from contesting such determination through

5



--------------------------------------------------------------------------------



 



appropriate legal proceedings, provided that Employee’s sole remedy shall be to
sue for damages, not reinstatement, and damages shall be limited to those that
would be paid to Employee if he had been terminated without Cause. In the event
the Company terminates Employee for Cause, the Company shall only be obligated
to continue to pay in the ordinary and normal course of its business to Employee
his Base Salary plus accrued but unused vacation time through the termination
date and the Company shall have no further obligations to Employee under this
Agreement from and after the date of termination.
          (b) Resignation by Employee Without Good Reason. If Employee shall
resign or otherwise terminate his employment with the Company at anytime during
the term of this Agreement, other than for Good Reason (as defined below),
Employee shall only be entitled to receive his accrued and unpaid Base Salary
and unused vacation time through the termination date, and the Company shall
have no further obligations under this Agreement from and after the date of
resignation.
          (c) Termination by Company Without Cause and by Employee For Good
Reason. At any time during the term of this Agreement, (i) the Company shall
have the right to terminate this Agreement and to discharge Employee without
Cause effective upon delivery of written notice to Employee, and (ii) Employee
shall have the right to terminate this Agreement for Good Reason effective upon
delivery of written notice to the Company. For purposes of this Agreement, “Good
Reason” shall mean: (i) the Company has materially reduced the duties and
responsibilities of Employee to a level not appropriate for an officer of a
publicly-traded company holding the position provided for in Section 1(a),
(ii) the Company has breached any material provision of this Agreement and has
not cured such breach within 30 days of receipt of written notice of such breach
from Employee, (iii) Company has reduced Employee’s Base Salary by more than 10%
from the prior Fiscal Year (nothing in this clause implies that the Company may
reduce Employee’s Salary below the levels provided for in Section 2(a)),
(iv) the Company has terminated Employee’s participation in one or more of the
Company’s sponsored benefit or incentive plans and no other executive officer
has had his participation terminated, (v) a failure by the Company (1) to
continue any bonus plan, program or arrangement in which Employee is entitled to
participate (“Bonus Plans”), provided that any such Bonus Plans may be modified
at the Company’s discretion from time to time but shall be deemed terminated if
(x) any such plan does not remain substantially in the form in effect prior to
such modification and (y) if plans providing Employee with substantially similar
benefits are not substituted therefor (“Substitute Plans”), or (2) to continue
Employee as a participant in the Bonus Plans and Substitute Plans on at least a
basis which is substantially the same as to potential amount of the bonus
Employee participated in prior to any change in such plans or awards, in
accordance with the Bonus Plans and the Substitute Plans (a plan shall be
considered to be on a basis substantially the same as another if the potential
amount payable thereunder is at least 90% of the potential amount payable under
the other plan), or (vi) Employee’s office is relocated by the Company to a
location which is not located within the Arizona county of Maricopa.
Notwithstanding the foregoing, the Employee’s termination of employment pursuant
to this Agreement shall not be effective unless (i) the Employee delivers a
written notice setting forth the details of the occurrence giving rise to the
claim of termination for Good Reason within a period not to exceed

6



--------------------------------------------------------------------------------



 



90 days of its initial existence and (ii) the Company fails to cure the same
within a thirty (30) day period. Upon any such termination by the Company
without Cause, or by Employee for Good Reason, (i) the Company shall pay to
Employee all of Employee’s accrued but unpaid Base Salary and accrued but unused
vacation time through the date of termination in a lump sum within sixty (60)
days of termination; (ii) the Company shall continue to pay or provide for
Employee all health benefits in which Employee was entitled to participate at
any time during the 12-month period prior to the date of termination, until the
earliest to occur of the second anniversary of the date of termination,
Employee’s death, or the date on which Employee becomes covered by a comparable
health benefit plan by a subsequent employer; provided, however, that in the
event that Employee’s continued participation in any health benefit plan of the
Company is prohibited, the Company will arrange to provide Employee with
benefits substantially similar to those which Employee would have been entitled
to receive under such plan for such period on a basis which provides Employee
with no additional after tax cost; (iii) all stock option grants or restricted
stock grants, whether or not part of the Outstanding Option Grant or any options
or grants issued during the term of this Agreement, will immediately vest and
any such options will remain exercisable for the lesser of the unexpired term of
the option without regard to the termination of Employee’s employment or three
(3) years from the date of termination of employment; (iv) all Annual Awards
shall vest and be paid on a prorated basis in an amount equal to the Annual
Awards payment that the Compensation Committee of the Board of Directors
determines would have been paid to Employee pursuant to the Executive Incentive
Plan had Employee’s employment continued to the end of the Performance Period,
multiplied by a fraction, the numerator of which is the number of completed
months of employment during such Performance Period and the denominator of which
is the total number of months in the Performance Period, within sixty (60) days
after the end of the Company’s Fiscal Year; (v) all Long Term Awards shall vest
and be paid on a prorated basis in an amount equal to (x) the maximum Long Term
Awards that would have been paid to Employee pursuant to the Executive Incentive
Plan had Employee’s employment continued to the end of the Performance Periods
established under the Executive Incentive Plan for award periods beginning on or
before January 1, 2009 and (y) the Long Term Awards payment that the
Compensation Committee of the Board of Directors determines would have been paid
to Employee pursuant to the Executive Incentive Plan had Employee’s employment
continued to the end of the Performance Period for award periods beginning after
January 1, 2009, in each case, multiplied by a fraction, the numerator of which
is the number of completed months of employment during such Performance Period
and the denominator of which is the total number of months in the Performance
Period, within sixty (60) days after the end of the Company’s Fiscal Year in
which the Performance Period ends; (vi) as of the termination date Employee
shall be paid, in accordance with the Deferred Compensation Plan and any
elections thereunder, the balance of all amounts credited or eligible to be
credited to Employee’s deferred compensation account (including all Company
contributions, whether or not vested, and the Additional Company Contribution
Account even though such termination occurs prior to the Grant Date), plus, for
all such amounts credited or eligible to be credited to such account based upon
Company’s performance on or before December 31, 2006 whether or not such amount
is actually credited to such account prior to or after such date, a gross up
payment equal to the amount of $3,100,000 to reimburse Employee for all income
and other taxes imposed with respect to the payment of such amounts and all

7



--------------------------------------------------------------------------------



 



income and other taxes arising as a result of said gross up payment such that
the payment of such December 31, 2006 deferral amount of Employee is made to
Employee free of all taxes thereon whatsoever within sixty (60) days after
termination; (vii) the Company shall provide outplacement services which may
include administrative support for up to one (1) year, provided that such amount
may not exceed $50,000; and (viii) the Company shall pay to Employee $1,900,000
in a lump sum within sixty (60) days after termination (collectively, the
foregoing consideration payable to Employee shall be referred to herein as the
“Severance Payment”).
          (d) Disability of Employee. This Agreement may be terminated by the
Company upon the Disability of Employee. “Disability” shall mean any mental or
physical illness, condition, disability or incapacity which prevents Employee
from reasonably discharging his duties and responsibilities under this Agreement
for a period of 180 consecutive days. In the event that any disagreement or
dispute shall arise between the Company and Employee as to whether Employee
suffers from any Disability, then, in such event, Employee shall submit to the
physical or mental examination of a physician licensed under the laws of the
State of Arizona, who is mutually agreeable to the Company and Employee, and
such physician shall determine whether Employee suffers from any Disability. In
the absence of fraud or bad faith, the determination of such physician shall be
final and binding upon the Company and Employee. The entire cost of such
examination shall be paid for solely by the Company. In the event the Company
has purchased Disability insurance for Employee, Employee shall be deemed
disabled if he is completely (fully) disabled as defined by the terms of the
Disability policy. Disability shall not be deemed to occur unless it constitutes
a “disability,” as such term is defined in Code Section 409A. In the event that
at any time during the term of this Agreement Employee shall suffer a Disability
and the Company terminates Employee’s employment for such Disability, such
Disability shall be considered to be a termination by the Company without Cause
or a termination by Employee for Good Reason and the Severance Payment shall be
paid to Employee to the same extent and in the same manner as provided for in
paragraph (c) above, except that (i) payments of Annual Salary shall be
mitigated by payments under Company-sponsored disability payments, (ii) to the
extent any Awards (other than the award granted under the Synergy Incentive
Plan) have been granted under the Executive Incentive Plan, but, as of the date
of such termination, have not been determined to be earned pursuant to the terms
of the Plan, Employee shall be paid, within thirty (30) days following the date
of Employee’s termination due to his Disability, an amount with respect to each
such open Award which is equal to the full target amount that the Compensation
Committee of the Board of Directors was authorized to cause to be paid to
Employee pursuant to the Executive Incentive Plan had his or her employment
continued through the end of the Performance Period related to such Award and
had all Performance Goals been met, and (iii) the Employee will not be entitled
to outplacement services.
          (e) Death of Employee. If during the term of this Agreement Employee
shall die, then the employment of Employee by the Company shall automatically
terminate on the date of Employee’s death. In such event, Employee’s death shall
be considered to be a termination by the Company without Cause or a termination
by Employee for Good Reason and the Severance Payment shall be paid to
Employee’s personal representative or estate to the same extent and in

8



--------------------------------------------------------------------------------



 



the same manner as provided for in paragraph (c) above (except that Employee
will not be entitled to outplacement services) and without mitigation for any
insurance policies or other benefits held by Employee, except that to the extent
any Awards have been granted under the Executive Incentive Plan (other than the
award granted under the Synergy Incentive Plan), but, as of the date of such
termination, have not been determined to be earned pursuant to the terms of the
Executive Incentive Plan, Employee’s beneficiary or estate shall be paid, within
thirty (30) days following the date of Employee’s death, an amount with respect
to each such open Award which is equal to the full target amount that the
Compensation Committee of the Board of Directors was authorized to cause to be
paid to Employee pursuant to the Executive Incentive Plan had his or her
employment continued through the end of the Performance Period related to such
Award and had all Performance Goals been met. Once such payments have been made
to Employee’s personal representative, beneficiary or estate, as the case may
be, the Company shall have no further obligations under this Agreement to said
personal representative, beneficiary or estate, or to any heirs of Employee.
     4. Change of Control.
          (a) Termination Rights. Notwithstanding the provisions of Section 2
and Section 3 of this Agreement, in the event that there shall occur a Change of
Control (as defined below) during the term of this Agreement and Employee’s
employment hereunder is terminated within two years after such Change in Control
by the Company without Cause or by Employee for Good Reason, then the Company
shall be required to pay to Employee (i) the Severance Payment provided in
Section 3(c) at the times specified therein, and (ii) the product of three
(3) multiplied by the target amount of the Annual Awards and Long Term Awards
that Employee would have been eligible for under the Executive Incentive Plan
with respect to the Fiscal Year in which such termination occurs, in a single
lump sum within sixty (60) days of termination. To the extent that payments are
owed by the Company to Employee pursuant to this Section 4, they shall be made
in lieu of payments pursuant to Section 3, and in no event shall the Company be
required to make payments or provide benefits to Employee under both Section 3
and Section 4.
          (b) Change of Control Defined. For purposes of this Section 4, the
term “Change of Control” shall mean the occurrence of any of the following on or
after the Effective Date:
               (i) an acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Exchange
Act), immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the then outstanding common stock of the Company (“Shares”) or the
combined voting power of the Company’s then outstanding Voting Securities;
provided, however, in determining whether a Change of Control has occurred
pursuant to this subsection (a), Shares or Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a

9



--------------------------------------------------------------------------------



 



Change of Control. A “Non-Control Acquisition” shall mean an acquisition by
(a) an employee benefit plan (or a trust forming a part thereof) maintained by
(1) the Company or (2) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Related Entity”), (b) the Company or any Related Entity, or (c) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);
               (ii) the individuals who, as of the Effective Date, are members
of the Board (the “Incumbent Board”), cease for any reason to constitute at
least a majority of the members of the Board or, following a Merger Event which
results in a Parent Corporation, the board of directors of the ultimate Parent
Corporation (as defined in paragraph (iii)(1)(A) below); provided, however, that
if the election, or nomination for election by the Company’s common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Agreement,
be considered as a member of the Incumbent Board; provided further, however,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle a Proxy Contest; or
               (iii) the consummation of:
                    (1) a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued ( a “Merger
Event”), unless such Merger Event is a “Non-Control Transaction.” A “Non-Control
Transaction” shall mean a Merger Event where:
                         (A) the stockholders of the Company, immediately before
such Merger Event own directly or indirectly immediately following such Merger
Event at least fifty percent (50%) of the combined voting power of the
outstanding voting securities of (x) the corporation resulting from such Merger
Event (the “Surviving Corporation”) if fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly by another Person
(a “Parent Corporation”), or (y) if there are one or more Parent Corporations,
the ultimate Parent Corporation; and,
                         (B) the individuals who were members of the Incumbent
Board immediately prior to the execution of the agreement providing for such
Merger Event constitute at least a majority of the members of the board of
directors of (x) the Surviving Corporation, if there are no Parent Corporation,
or (y) if there are one or more Parent Corporations, the ultimate Parent
Corporation; and
                         (C) no Person other than (1) the Company, (2) any
Related Entity, (3) any employee benefit plan (or any trust forming a part
thereof) that, immediately prior to such Merger Event was maintained by the
Company or any Related Entity,

10



--------------------------------------------------------------------------------



 



or (4) any Person who, immediately prior to such Merger Event had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Voting
Securities or Shares, has Beneficial Ownership of fifty percent (50%) or more of
the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation if there is no Parent Corporation, or (y) if
there are one or more Parent Corporations, the ultimate Parent Corporation.
                    (2) a complete liquidation or dissolution of the Company; or
                    (3) the sale or other disposition of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Related Entity or under conditions that would constitute a Non-Control
Transaction with the disposition of assets being regarded as a Merger Event for
this purpose or the distribution to the Company’s stockholders of the stock of a
Related Entity or any other assets).
          Notwithstanding the foregoing, a Change of Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change of Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change of Control shall occur.
          In addition, a Change of Control shall not be deemed to occur unless
the event(s) that causes such Change of Control also constitutes a “change in
control event,” as such term is defined in Code Section 409A.
          (c) Other Incentives. Upon a Change of Control, any outstanding awards
under Executive Incentive Plan or the Synergy Incentive Plan shall be treated in
accordance with such plans.
     5. Gross-Up Payment.
          (a) Amount.
               (i) If any payment or benefit provided to Employee by the Company
(“Base Payment”) would subject the Employee to the excise tax (“Excise Tax”)
imposed by Section 4999 of the Code (or any other similar tax that may hereafter
be imposed) and the reason for the imposition of the Excise Tax is that the Base
Payment is considered to be contingent upon the Merger of Allied Waste
Industries, Inc. into RS Merger Wedge, Inc., and such Excise Tax is imposed on
account of such a Base Payment, the Company shall pay to the employee the
“Gross-Up Payment” described in Section 5(a)(ii) below.

11



--------------------------------------------------------------------------------



 



               (ii) If the Base Payment is subject to the Excise Tax imposed by
Section 4999 of the Code and the requirements of Section 5(a)(i) are met, the
Company shall pay to Employee the Gross-Up Payment determined as follows: The
“Gross-Up Payment” shall be equal to the sum of (1) the Excise Tax imposed with
respect to the Base Payment, plus (2) the Excise Tax imposed with respect to the
Gross-Up Payment, plus (3) all other taxes imposed on Employee with respect to
the Gross-Up Payment, including income taxes and Employee’s share of FICA, FUTA
and other payroll taxes. The Gross-Up Payment shall not include the payment of
any tax on the Base Payment other than the Excise Tax. The Gross-Up Payment is
intended to place Employee in the same economic position Employee would have
been in if the Excise Tax did not apply, and shall be calculated in accordance
with such intent.
               (iii) In the event that a Base Payment would subject the Employee
to the Excise Tax as a result of a Change of Control and the Base Payment is
less than 110% of the sum of three (3) times the “base amount” (as defined in
Code Section 280G) minus $1.00 (“Safe Harbor Amount”), then any amounts payable
under this Agreement shall be reduced so that the Base Payment, in the
aggregate, is reduced to the Safe Harbor Amount. The reduction of the amounts
payable under this Agreement shall be made by first reducing the cash payments
payable under this Agreement. No reduction shall occur if the Base Payment is
110% (or more) of the Safe Harbor Amount.
          (b) Tax Rates and Assumptions. For purposes of determining the amount
of the Gross-Up Payment, Employee shall be deemed to pay Federal income taxes at
the highest marginal rate of Federal income taxation in the calendar year in
which the Gross-Up Payment is to be made, and state and local income taxes at
the highest marginal rate of taxation in the state and locality of Employee’s
residence on the date of termination, net of the maximum reduction in Federal
income taxes which could be obtained from deduction of such state and local
taxes.
          (c) Payment and Calculation Procedures. The Gross-Up Payment
attributable to a Base Payment shall be paid to Employee in cash and at such
times as such Base Payment is paid or provided pursuant to this Agreement.
Simultaneously with or prior to the Company’s payment of a Base Payment, the
Company shall deliver to Employee a written statement specifying the total
amount of the Base Payment and the Excise Tax and Gross-Up Payment relating to
the Base Payment, if any, together with all supporting calculations and
conclusions. If Employee disagrees with the Company’s determination of the
Excise Tax or Gross-Up Payment, Employee shall submit to the Company, no later
than 30 days after receipt of the Company’s written statement, a written notice
advising the Company of the disagreement and setting forth Employee’s
calculation of said amounts. Employee’s failure to submit such notice within
such period shall be conclusively deemed to be an agreement by Employee as to
the amount of the Excise Tax and Gross-Up Payment, if any. If the Company agrees
with Employee’s calculations, it shall pay any shortfall in the Gross-Up Payment
to Employee within 20 days after receipt of such a notice from Employee. If the
Company does not agree with Employee’s calculations, it shall provide Employee
with a written notice within 20 days after the receipt of Employee’s
calculations advising Employee that the disagreement is to be referred to an

12



--------------------------------------------------------------------------------



 



independent accounting firm for resolution. Such disagreement shall be referred
to a nationally recognized independent accounting firm which is not the regular
accounting firm of the Company and which is designated by the Company. The
Company shall be required to designate such accounting firm within 10 days after
issuance of the Company’s notice of disagreement. The accounting firm shall
review all information provided to it by the parties and submit a written report
to the parties setting forth its calculation of the Excise Tax and the Gross-Up
Payment within 15 days after submission of the matter to it, and such decision
shall be final and binding on all of the parties. The fees and expenses charged
by said accounting firm shall be paid by the Company. If the amount of the
Gross-Up Payment actually paid by the Company was less than the amount
calculated by the accounting firm, the Company shall pay the shortfall to
Employee within 5 days after the accounting firm submits its written report. If
the amount of the Gross-Up Payment actually paid by the Company was greater than
the amount calculated by the accounting firm, Employee shall pay the excess to
the Company within 5 days after the accounting firm submits its written report.
          (d) Subsequent Recalculation. In the event the Internal Revenue
Service or other applicable governmental authority imposes an Excise Tax with
respect to a Base Payment that is greater than the amount of the Excise Tax
determined pursuant to the immediately preceding paragraph, the Company shall
reimburse Employee for the full amount of such additional Excise Tax plus any
interest and penalties which may be imposed in connection therewith, and pay to
Employee a Gross-up Payment sufficient to make Employee whole and reimburse
Employee for any Excise Tax, income tax and other taxes imposed on the
reimbursement of such additional Excise Tax and interest and penalties, in
accordance with the principles set forth above.
          (e) Example. The calculation of the Gross-Up Payment is illustrated by
the example set forth in Schedule 5(e), attached to this Agreement and hereby
incorporated by reference. The amounts set forth in such example are for
illustration purposes only and no implication shall be drawn from such example
as to the amounts otherwise payable to Employee by the Company.
     6. Successor To Company. The Company shall require any successor, whether
direct or indirect, to all or substantially all of the business, properties and
assets of the Company whether by purchase, merger, consolidation or otherwise,
prior to or simultaneously with such purchase, merger, consolidation or other
acquisition to execute and to deliver to Employee a written instrument in form
and in substance reasonably satisfactory to Employee pursuant to which any such
successor shall agree to assume and to timely perform or to cause to be timely
performed all of the Company’s covenants, agreements and obligations set forth
in this Agreement (a “Successor Agreement”). The failure of the Company to cause
any such successor to execute and deliver a Successor Agreement to Employee
shall constitute a material breach of the provisions of this Agreement by the
Company.
     7. Restrictive Covenants. In consideration of his employment and the other
benefits arising under this Agreement, Employee agrees that during the term of
this Agreement, and for a

13



--------------------------------------------------------------------------------



 



period of two (2) years (three (3) years if the termination is within two years
of the Merger of Allied Waste Industries, Inc. into RS Merger Wedge, Inc. or in
the event Section 4(a) is applicable) following the termination of this
Agreement, Employee shall not directly or indirectly:
          (a) alone or as a partner, joint venturer, officer, director, member,
employee, consultant, agent, independent contractor or stockholder of, or lender
to, any company or business, (i) engage in the business of solid waste
collection, disposal or recycling (the “Solid Waste Services Business”) in any
market in which the Company or any of its subsidiaries or affiliates does
business, or any other line of business which is entered into by the Company or
any of its subsidiaries or affiliates during the term of this Agreement, or
(ii) compete with the Company or any of its subsidiaries or affiliates in
acquiring or merging with any other business or acquiring the assets of such
other business; or
          (b) for any reason, (i) induce any customer of the Company or any of
its subsidiaries or affiliates to patronize any business directly or indirectly
in competition with the Solid Waste Services Business conducted by the Company
or any of its subsidiaries or affiliates in any market in which the Company or
any of its subsidiaries or affiliates does business; (ii) canvass, solicit or
accept from any customer of the Company or any of its subsidiaries or affiliates
any such competitive business; or (iii) request or advise any customer or vendor
of the Company or any of its subsidiaries or affiliates to withdraw, curtail or
cancel any such customer’s or vendor’s business with the Company or any of its
subsidiaries or affiliates; or
          (c) for any reason, employ, or knowingly permit any company or
business directly or indirectly controlled by him, to employ, any person who was
employed by the Company or any of its subsidiaries or affiliates at or within
the prior six months, or in any manner seek to induce any such person to leave
his or her employment.
          Notwithstanding the foregoing, the beneficial ownership of less than
five percent (5%) of the shares of stock of any corporation having a class of
equity securities actively traded on a national securities exchange or
over-the-counter market shall not be deemed, in and of itself, to violate the
prohibitions of this Section.
     8. Confidentiality. Employee agrees that at all times during the term of
this Agreement and after the termination of employment for as long as such
information remains non-public information, Employee shall (i) hold in
confidence and refrain from disclosing to any other party all information,
whether written or oral, tangible or intangible, of a private, secret,
proprietary or confidential nature, of or concerning the Company or any of its
subsidiaries or affiliates and their business and operations, and all files,
letters, memoranda, reports, records, computer disks or other computer storage
medium, data, models or any photographic or other tangible materials containing
such information (“Confidential Information”), including without limitation, any
sales, promotional or marketing plans, programs, techniques, practices or
strategies, any expansion plans (including existing and entry into new
geographic and/or product markets), and any customer lists, (ii) use the
Confidential Information solely in connection with

14



--------------------------------------------------------------------------------



 



his employment with the Company or any of its subsidiaries or affiliates and for
no other purpose, (iii) take all precautions necessary to ensure that the
Confidential Information shall not be, or be permitted to be, shown, copied or
disclosed to third parties, without the prior written consent of the Company or
any of its subsidiaries or affiliates, and (iv) observe all security policies
implemented by the Company or any of its subsidiaries or affiliates from time to
time with respect to the Confidential Information. In the event that Employee is
ordered to disclose any Confidential Information, whether in a legal or
regulatory proceeding or otherwise, Employee shall provide the Company or any of
its subsidiaries or affiliates with prompt notice of such request or order so
that the Company or any of its subsidiaries or affiliates may seek to prevent
disclosure. In addition to the foregoing Employee shall not at any time libel,
defame, ridicule or otherwise disparage the Company.
     9. Specific Performance; Injunction. The parties agree and acknowledge that
the restrictions contained in Sections 7 and 8 are reasonable in scope and
duration and are necessary to protect the Company or any of its subsidiaries or
affiliates. If any provision of Section 7 or 8 as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other circumstance or the validity or enforceability
of any other provision of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced. Employee agrees
and acknowledges that the breach of Section 7 or 8 will cause irreparable injury
to the Company or any of its subsidiaries or affiliates and upon breach of any
provision of such Sections, the Company or any of its subsidiaries or affiliates
shall be entitled to injunctive relief, specific performance or other equitable
relief, without being required to post a bond; provided, however, that, this
shall in no way limit any other remedies which the Company or any of its
subsidiaries or affiliates may have (including, without limitation, the right to
seek monetary damages).
     10. Nondisparagement.
          (a) The Employee shall not, at any time during his employment with the
Company or thereafter, make any public or private statement to the news media,
to any Company competitor or client, or to any other individual or entity, if
such statement would disparage any of the Company, any of their respective
businesses or any director or officer of any of them or such businesses or would
have a deleterious effect upon the interests of any of such businesses or the
stockholders or other owners of any of them; provided, however, that the
Employee shall not be in breach of this restriction if such statements consist
solely of (i) private statements made to any officers, directors or employees of
any of the Company by the Employee in the course of carrying out his duties
pursuant to this Agreement or, to the extent applicable, his duties as a
director or officer, or (ii) private statements made to persons other than
clients or competitors of any of the Company (or their representatives) or
members of the press or the financial community that do not have a material
adverse effect upon any of the Company; and provided

15



--------------------------------------------------------------------------------



 



that nothing contained in this paragraph or in any other provision of this
Agreement shall preclude the Employee from making any statement in good faith
that is required by law, regulation or order of any court or regulatory
commission, department or agency.
          (b) The Company shall not, at any time during the Employee’s
employment with the Company or thereafter, authorize any person to make, nor
shall the Company condone the making of, any statement, publicly or privately,
by its officers which would disparage the Employee; provided, however, that the
Company shall not be in breach of this restriction if such statements consist
solely of (i) private statements made to any officers, directors or employees of
the Company or (ii) private statements made to persons other than clients or
competitors of any of the Company (or their representatives) or members of the
press or the financial community that do not have a material adverse effect upon
the Employee; and provided, further, that nothing contained in this paragraph or
in any other provision of this Agreement shall preclude any officer, director,
employee, agent or other representative of any of the Company from making any
statement in good faith which is required by any law, regulation or order of any
court or regulatory commission, department or agency.
     11. Future Cooperation. The Employee agrees to make himself reasonably
available to the Company and its affiliates in connection with any claims,
disputes, investigations, regulatory examinations or actions, lawsuits or
administrative proceedings relating to matters in which the Employee was
involved during the period in which he was Chief Financial Officer of the
Company, and to provide information to the Company and otherwise cooperate with
the Company and its affiliates in the investigation, defense or prosecution of
such actions. Employee shall be entitled to reimbursement of reasonable out of
pocket costs for travel and legal costs associated therewith, approved in
advance by the Company.
     12. Payments Contingent on Employee’s Release of Company. All of the
payments and benefits to which the Employee would otherwise be entitled under
Sections 3 and 4, except with respect to payments of accrued and unpaid Base
Salary and vacation pay shall be contingent on the Employee’s delivery to the
Company of a signed and enforceable release of all claims against the Company,
other than with respect to employee pension, health or medical benefit plans,
rights to indemnification under the director and officer liability insurance
policy, or under the bylaws or certificate of incorporation of the Company,
within thirty (30) days of termination.
     13. Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed given if
delivered by hand delivery, by certified or registered mail (first class postage
pre-paid), guaranteed overnight delivery or facsimile transmission if such
transmission is confirmed by delivery by certified or registered mail (first
class postage pre-paid) or guaranteed overnight delivery to, the following
addresses and telecopy numbers (or to such other addresses or telecopy numbers
which such party shall designate in writing to the other parties): (a) if to the
Company, at its principal executive offices, addressed to the President, with a
copy to the General Counsel; and (b) if to Employee, at the address listed on
the signature page hereto.

16



--------------------------------------------------------------------------------



 



     14. Amendment. This Agreement may not be modified, amended, or
supplemented, except by written instrument executed by all parties. The rights
and remedies of the parties under this Agreement are in addition to all other
rights and remedies, at law or equity, that they may have against each other.
     15. Assignment; Third Party Beneficiary. This Agreement, and Employee’s
rights and obligations hereunder, may not be assigned or delegated by him. The
Company may assign its rights, and delegate its obligations, hereunder to any
affiliate of the Company, or any successor to the Company or its Solid Waste
Services Business, specifically including the restrictive covenants set forth in
Section 7 hereof. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon its respective successors and
assigns.
     16. Severability; Survival. In the event that any provision of this
Agreement is found to be void and unenforceable by a court of competent
jurisdiction, then such unenforceable provision shall be deemed modified so as
to be enforceable (or if not subject to modification then eliminated herefrom)
to the extent necessary to permit the remaining provisions to be enforced in
accordance with the parties intention. The provisions of Sections 7, 8, 10 and
11 will survive the termination for any reason of Employee’s relationship with
the Company.
     17. Indemnification. The Company agrees to indemnify Employee during the
term and after termination of this Agreement in accordance with the provisions
of the Company’s certificate of incorporation and bylaws and the Delaware
General Corporation Law.
     18. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.
     19. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Arizona applicable to
contracts executed and to be wholly performed within such State.
     20. Entire Agreement. This Agreement contains the entire understanding of
the parties in respect of its subject matter and supersedes all prior agreements
and understandings (oral or written) between or among the parties with respect
to such subject matter. Upon the execution of this Agreement the provisions of
the Existing Employment Agreement shall be superseded and shall be of no further
force.
     21. Headings. The headings of Paragraphs and Sections are for convenience
of reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms.
     22. Construction. This Agreement shall be construed as a whole according to
its fair meaning and not strictly for or against any party. The parties
acknowledge that each of them has reviewed this Agreement and has had the
opportunity to have it reviewed by their respective

17



--------------------------------------------------------------------------------



 



attorneys and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not apply in the interpretation
of this Agreement. Words of one gender shall be interpreted to mean words of
another gender when necessary to construe this Agreement, and in like manner
words in singular may be interpreted to be in the plural, and vice versa.
     23. Attorneys’ Fees. If at any time following a Change of Control, there
should arise any dispute as to the validity, interpretation or application of
any term or condition of this Agreement, the Company agrees, upon written demand
by Employee (and Employee shall be entitled upon application to any court of
competent jurisdiction, to the entry of a mandatory injunction, without the
necessity of posting any bond with respect thereto, compelling the Company) to
promptly provide sums sufficient to pay on a current basis (either directly or
by reimbursing Employee) Employee’s costs and reasonable attorneys’ fees
(including expenses of investigation and disbursements for the fees and expenses
of experts, etc.) incurred by Employee in connection with any such dispute,
litigation or arbitration up to $50,000 (and additional reasonable amounts above
$50,000, in the sole discretion of the Compensation Committee of the Board of
Directors), and provided further that Employee shall repay any such amounts paid
or advanced if Employee is not the prevailing party with respect to at least one
material claim or issue in such dispute, litigation or arbitration. If at any
time when there has not previously been a Change of Control, there should arise
any dispute, litigation, or arbitration as to the validity, interpretation or
application of any term or condition of the Agreement, the prevailing party in
such dispute, litigation or arbitration shall be entitled to recover from the
non-prevailing party its costs and reasonable attorneys’ fees (including
expenses of investigation and disbursements for the fees and expenses of
experts, etc.) incurred in such dispute, litigation or arbitration. The
provisions of this Section 23, without implication as to any other section
hereof, shall survive the expiration or termination of this Agreement and
Employee’s employment hereunder.
     24. Withholding. All payments made to Employee shall be made net of any
applicable withholding for income taxes, Excise Tax and Employee’s share of
FICA, FUTA or other taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.
     25. Retirement Eligibility. Upon Employee’s retirement after satisfying the
requirements set forth below (including as applicable the 12 months advance
notice of retirement), in lieu of payments under Sections 3 and 4, the Company
shall pay to Employee (i) all of Employee’s accrued but unpaid Base Salary
through the date of retirement, (ii) the Company shall continue to pay or
provide for Employee all health benefits in which Employee was entitled to
participate in at any time during the 12-month period prior to the date of
retirement, until the earliest to occur of the second anniversary of the date of
retirement, Employee’s death, or the date on which Employee becomes covered by a
comparable health benefit plan by a subsequent employer; provided, however, that
in the event that Employee’s continued participation in any health benefit plan
of the Company is prohibited, the Company will arrange to provide Employee with
benefits substantially similar to those which Employee would have been entitled
to receive under such plan for such period on a basis which provides

18



--------------------------------------------------------------------------------



 



Employee with no additional after tax cost, (iii) $1,900,000 in a lump sum
within sixty (60) days after retirement, (iv) the balance of all amounts
credited or eligible to be credited to Employee’s deferred compensation account
(the “Deferred Compensation Account”) under the Deferred Compensation Plan
(including all Company contributions, whether or not vested, and the Additional
Company Contribution Account even though such retirement occurs prior to the
Grant Date), payable in accordance with the Deferred Compensation Plan and any
elections thereunder, and (v) for all such amounts credited or eligible to be
credited to the Deferred Compensation Account based upon Company’s performance
on or before December 31, 2006 whether or not such amount is actually credited
to the Deferred Compensation Account prior to or after such date (the
“December 31, 2006 Deferred Amount”), a gross-up payment equal to the amount of
$3,100,000 to reimburse Employee for all income and other taxes imposed with
respect to the payment of the December 31, 2006 Deferred Amount and all income
and other taxes arising as a result of said gross up payment such that the
payment of such December 31, 2006 Deferral Amount is made to Employee free of
all taxes thereon whatsoever within sixty (60) days following retirement. In
addition to the foregoing, for all stock option or restricted stock awards
(“Equity Awards”) and all monetary awards (including Annual Awards and Long Term
Awards pursuant to the Executive Incentive Plan and any retirement contributions
to the deferred compensation program) (“Monetary Awards”), in each case granted
to Employee prior to July 26, 2006 (“Prior Awards”), such Employee shall be
eligible to retire for purposes of the Prior Awards, and such Prior Awards shall
fully vest in the event of such retirement, upon attaining either (a) the age of
fifty-five (55) and having completed six (6) years of service with the Company
or (b) the age of sixty-five (65) without regard to years of service with the
Company (the “Original Retirement Policy”). For all Equity Awards and/or
Monetary Awards (including the amounts listed above in subsections (iii) and
(iv) of this Section 25) granted to Employee following July 26, 2006
(“Prospective Awards”), the Original Retirement Policy shall apply, and such
Prospective Awards shall fully vest in the event of such retirement and/or be
payable within 60 days after retirement, provided, and only to the extent that,
Employee shall provide the Company with not less than twelve (12) months prior
written notice of Employee’s intent to retire. If James O’Connor provides a
notice of his intent to retire prior to Employee providing the notice, the
Employee may not provide his twelve-month notice until the earlier of (x) the
date nine (9) months after the date on which James O’Connor provides the Company
with his notice to retire, and (y) the actual date of James O’Connor’s
termination of employment. Failure by Employee to provide such written notice
shall cause the Revised Retirement Policy (as hereinafter defined) to apply with
respect to the vesting of Prospective Awards, but such failure shall have no
effect whatsoever on the Prior Awards, all of which shall continue to be subject
to the Original Retirement Policy. For purposes of this Agreement, (i) “Revised
Retirement Policy” shall mean Employee has attained the age of (x) sixty
(60) and has completed fifteen (15) years of continuous service with the Company
or (y) sixty-five (65) with five (5) years of continuous service with the
Company, and (ii) all Annual Awards and all Long Term Awards includable within
the Monetary Awards to be fully vested as provided above shall include all such
Awards which have been granted to Employee, but which, as of the date of his
retirement, have not been determined to have been earned pursuant to the Plan
and in such instance Employee shall be paid an amount with respect to each such
open Award equal to (x) for award periods beginning on or before January 1,
2009, the full target amount that the

19



--------------------------------------------------------------------------------



 



Compensation Committee of the Board of Directors was authorized to cause to be
paid to Employee pursuant to the Executive Incentive Plan, within thirty
(30) days following the date of Employee’s retirement, and (y) for award periods
beginning after January 1, 2009, the prorated portion of the Annual Awards and
Long Term Awards payment that the Compensation Committee of the Board of
Directors determines would have been paid to Employee pursuant to the Executive
Incentive Plan had Employee’s employment continued to the end of the Performance
Period multiplied by a fraction, the numerator of which is the number of
completed months of employment during such Performance Period and the
denominator of which is the total number of months in the Performance Period,
within sixty (60) days after the end of the Company’s Fiscal Year in which the
Performance Period ends. The 12 months advance notice as described above shall
not apply on or after a Change of Control.
     26. Code Section 409A.
          (a) General. It is the intention of both the Company and Employee that
the benefits and rights to which Employee could be entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention. If Employee or
the Company believes, at any time, that any such benefit or right that is
subject to Code Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Code Section 409A (with the
most limited possible economic effect on Employee and on the Company).
          (b) Distributions on Account of Separation from Service. If and to the
extent required to comply with Code Section 409A, any payment or benefit
required to be paid under this Agreement on account of termination of Employee’s
employment shall be made upon Employee incurring a “separation of service”
within the meaning of Code Section 409A.
          (c) Timing of Severance Payments. Notwithstanding anything in this
Agreement to the contrary, if Employee is deemed to be a “specified employee”
for purposes of Code Section 409A, no Severance Payment or other payments
pursuant to, or contemplated by, this Agreement shall be made to Employee by the
Company before the date that is six months after the Employee’s “separation from
service” (or, if earlier, the date of Employee’s death) if and to the extent
that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Code Section 409A. Any payment or
benefit delayed by reason of the prior sentence shall be paid out or provided in
a single lump sum at the end of such required delay period in order to catch up
to the original payment schedule.
          (d) No Acceleration of Payments. Neither the Company nor Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code
Section 409A shall be paid prior to the earliest date on which it may be paid
without violating Code Section 409A.

20



--------------------------------------------------------------------------------



 



          (e) Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which Employee is entitled under this Agreement
shall be treated as a separate payment. In addition, to the extent permissible
under Code Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
          (f) Reimbursements. Notwithstanding anything in this Agreement to the
contrary, any payment, to the extent such payment constitutes deferral of
compensation under Code Section 409A, to reimburse the Employee in an amount
equal to all or a designated portion of the Federal, state, local, or foreign
taxes imposed upon Employee as a result of compensation paid or made available
to Employee by the Company, including the amount of additional taxes imposed
upon Employee due to the Company’s payment of the initial taxes on such
compensation, or for other reimbursements, shall be made no later than the end
of Employee’s taxable year next following Employee’s taxable year in which
Employee remits the related taxes or incurs such expense.
          (g) Continued Health Benefits. In the event that Employee receives
continued health benefits pursuant to Section 3, 4, or 25 of this Agreement,
such expense or reimbursement shall meet the following requirements: (i) the
amount of expenses eligible for reimbursement provided to Employee during any
calendar year will not affect the amount of expenses eligible for reimbursement
or in-kind benefits provided to Employee in any other calendar year, (ii) the
reimbursements for expenses for which Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iii) the right
to payment or reimbursement on in-kind benefits hereunder may not be liquidated
or exchanged for any other benefit.
     27. Beneficiary. If the Employee dies before receiving any payments due to
him under Sections 3, 4, or 25 the remaining payments will be paid to his
beneficiary.
     28. Arbitration. Except with respect to the remedies set forth in Section 9
hereof, if in the event of any controversy or claim between the Company or any
of its affiliates and the Employee arising out of or relating to this Agreement,
either party delivers to the other party a written demand for arbitration of a
controversy or claim then such claim or controversy shall be submitted to
binding arbitration. The binding arbitration shall be administered by the
American Arbitration Association under its Commercial Arbitration Rules. The
arbitration shall take place in Maricopa County, Arizona. Each of the Company
and the Employee shall appoint one person to act as an arbitrator, and a third
arbitrator shall be chosen by the first two arbitrators (such three arbitrators,
the “Panel”). The Panel shall have no authority to award punitive damages
against the Company or the Employee. The arbitrator shall have no authority to
add to, alter, amend or refuse to enforce any portion of the disputed
agreements. The Company and the Employee each waive any right to a jury trial or
to petition for stay in any action or proceeding of any kind arising out of or
relating to this Agreement.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

            REPUBLIC SERVICES, INC., a Delaware
corporation
      By:                           EMPLOYEE:
            Tod C. Holmes 

    Address for Notices:                                     

22



--------------------------------------------------------------------------------



 



         

Schedule 5(e)
Gross-Up Payment Example
     Assume that the Company makes a Base Payment to Employee of $900,000, and
that $600,000 is subject to an Excise Tax of 20%. Also assume that the maximum
combined effective federal, state and local tax rate, including Employee’s share
of payroll taxes but not including the Excise Tax rate, is 45%. Under these
circumstances, the Gross-Up Payment would be $342,857.14.
     The Gross-Up Payment in this example is equal to the amount of the Base
Payment subject to the Excise Tax ($600,000), multiplied by the Excise Tax rate,
expressed as a decimal (.20), and divided by the remainder of 1 minus the Excise
Tax rate, expressed as a decimal, and minus the effective rate of tax of
Employee exclusive of the Excise Tax, expressed as a decimal (1-.20-.45). Hence,
the Gross-Up Payment is $600,000 x .20 / (1-.20-.45) = $342,857.14.
     The Gross-Up Payment of $342,857.14 represents the sum of the amounts
referred to in clauses (1), (2) and (3) of Section 5(a)(iv) of this Agreement,
as set forth below.

         
clause (1):
  $ 120,000.00  
Excise Tax on Base Payment (600,000 x .20)
       
 
       
clause (2):
    68,571.43  
Excise Tax on Gross-Up Payment (342,857.14 x .20)
       
 
       
clause (3):
    154,285.71  
Other taxes on Gross-Up Payment (342,857.14 x .45)
     
 
       
Total taxes subject to gross-up
    342,857.14  
 
     

